Citation Nr: 0105177	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  96-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1962 to May 
1967.  The appellant is the veteran's mother.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO rating decision that denied service 
connection for the cause of the veteran's death.  In March 
1997, the Board remanded the case to the RO for additional 
development.

In a supplemental statement of the case (SSOC), provided to 
the appellant in August 2000, she was advised, apparently for 
the first time, that a claim of entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151 was denied.  Although an accompanying 
letter told her how to perfect her appeal of this new issue, 
the Board notes that she was not told that she must first 
file a notice of disagreement to an adjudicative action 
within one year of notification.  Moreover, no response to 
the SSOC is contained in the claims file.  At this juncture, 
it is clear that this issue has not been properly developed 
for appellate review and it therefore will not be addressed 
herein.  The Board directs the attention of the RO to this 
matter for necessary action, to include proper notification 
concerning her appellate rights and the time limits for 
exercising them.   

In addition, the appellant has made assertions concerning a 
claim for accrued benefits based on a claim for service 
connection for the veteran's squamous cell carcinoma.  
Although she has been advised that there was no such claim 
pending at the time of the veteran's death, the Board does 
not agree.  The veteran, in a letter of April 1993, raised an 
informal claim, stating that the base where he was stationed 
was "loaded" with radiation and that he believed that his 
throat tumor was due to its delayed effects.  No action was 
taken on the veteran's informal claim for service connection 
prior to his death.  Furthermore, the issue of entitlement to 
accrued benefits has not been developed by the RO and the 
Board has no jurisdiction to address it herein.  
Consideration has been given to whether the issue developed 
for appellate review, entitlement to service connection for 
the cause of the veteran's death, should be deferred.  Rather 
than unnecessarily delaying a decision, the Board elects to 
proceed, noting that the RO has not yet determined whether 
the appellant, the veteran's mother, fits within the category 
of persons who are entitled to received accrued benefits.  
38 C.F.R. § 3.1000 (2000).  The RO's attention is directed to 
this matter for necessary action.


FINDINGS OF FACT

1.  The veteran's death occurred in February 1995.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of tonsillitis, rated 
zero percent.

3.  The veteran's death in February 1995 was due to 
metastatic squamous cell carcinoma involving the supraglottic 
larynx and right neck.

4.  The metastatic squamous cell carcinoma was not present in 
service or demonstrated until 1992, and it is not related to 
an incident of service, including exposure to radiation, or 
to a service-connected disability.

5.  The residuals of tonsillitis did not contribute to or 
have a material influence in the veteran's death; nor did the 
veteran have any disability that was related to service that 
contributed to or had a material influence in the production 
of his death.


CONCLUSIONS OF LAW

1.  Metastatic squamous cell carcinoma was not incurred in or 
aggravated by active service; metastatic squamous cell 
carcinoma may not be presumed to have been incurred in active 
service; metastatic squamous cell carcinoma was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2000).

2.  The veteran's death was due to metastatic squamous cell 
carcinoma involving the supraglottic larynx and right neck, 
and was not caused by a disability incurred in or aggravated 
by active service; nor did the veteran have a service-
connected disability that contributed substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1962 to May 
1967.

A death certificate shows that the veteran was dead on 
arrival at a private medical facility on 
February [redacted], 1995.  

A review of the records in the veteran's claims folder shows 
that service connection was in effect for residuals of 
tonsillitis, rated zero percent, at the time of his death.  
Service connection had not been established for any other of 
the veteran's disabilities.

Service medical records do not show the presence of 
carcinoma.  The post-service medical records show that 
squamous cell carcinoma involving the supraglottic larynx was 
initially demonstrated around 1992.  A private medical report 
of treatment in November 1993 notes a history to 1992 of 
squamous cell carcinoma of the right supraglottic larynx.  
The impression in November 1993 was recurrent squamous cell 
carcinoma of the supraglottic larynx now recurrent in the 
right neck.  It was noted that a CT (computed tomography) 
scan revealed a mass involving the right carotid artery.

A private medical report shows that the veteran underwent 
cervical angiogram with balloon occlusion of the right 
internal carotid artery in November 1993.  Another private 
medical report shows that he underwent direct laryngoscopy; 
extended right radical neck dissection in December 1993.  The 
diagnosis at the December 1993 surgery was metastatic 
squamous cell carcinoma of right neck.

Private medical records show that the veteran underwent 
radiation therapy in 1994 for residuals of metastatic 
squamous cell carcinoma.  This therapy continued until the 
time of his death in February 1995 when he was found to be in 
cardiac arrest on arrival at a private medical facility on 
February [redacted], 1995.

None of the medical records suggest that the squamous cell 
cancer had its onset during or around military service, or 
was related to claimed radiation exposure.

The appellant testified at a hearing in November 1995.  Her 
testimony was to the effect that her son had been told by 
another veteran, with similar problems, that he had been 
exposed to radiation while working with high powered radio 
transmitters in service and that this exposure to radiation 
caused the cancer that produced his death.  She pointed out 
that the veteran would have held the radio transmitter up to 
the right side of his head, and that's where the cancer was 
located.

Letters from the Social Security Administration (SSA), 
including a letter dated in January 1998, indicate that the 
SSA had no medical records concerning the veteran.  The SSA 
notified the RO that if they had any medical records 
concerning the veteran, his death provided a basis for the 
destruction of such records.

Service documents do not show that the veteran was exposed to 
radiation in service.  These records show that he served in 
the U.S. Navy and worked as a radio operator and supervisor.  
A service department letter dated in August 1998 notes that 
the Naval Dosimetry Center maintains a computer registry of 
all Navy and Marine Corps personnel occupational exposure to 
ionizing radiation since 1947, and that a search of the 
database showed no records concerning the veteran.  


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) and redefined VA's duty 
to assist the appellant in the development of her claim for 
service connection for the cause of the veteran's death.  The 
Board finds that all relevant evidence has been obtained with 
regard to the appellant's claim.  There is no identified 
evidence not accounted for and the appellant has been 
notified of the evidence considered and of the inability to 
obtain information from other sources.  In correspondence 
dated in July 1999, she notified the RO that all the relevant 
information concerning the veteran was already in his file.  
Under the circumstances, the Board finds that there is no 
prejudice to the appellant by appellate consideration of her 
claim at this time without providing further assistance to 
her in the development of the claim.  VCAA, Pub. L. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (to be codified at 38 U.S.C.A. 
§§ 5100, 5103A, and 5126, and to be codified as amended at 
5102, 5103, 5106 and 5107); Bernard v. Brown, 4 Vet. App. 384 
(1993).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (2000) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 U.S.C.A. § 1112(c)(2) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(d)(3)(ii).  Other "radiogenic" diseases, such as 
any form of cancer, listed under 38 C.F.R. § 3.311(b) found 5 
years or more after service in an ionizing radiation exposed 
veteran may be service-connected if the VA Under Secretary 
for Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  For the purposes of "radiogenic" diseases found 
in 38 C.F.R. § 3.311(b)(2), bone cancer must become manifest 
within 30 years after exposure; leukemia may become manifest 
at any time after exposure; and posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

The evidence, including service documents do not show that 
the veteran participated in a radiation risk activity while 
in service.  Nor does the evidence show that the veteran was 
exposed to radiation in service.  Hence, the provisions for 
granting service connection for a disability based on 
participation in a radiation risk activity under 38 C.F.R. 
§ 3.309(d) are not for application.  Nor are the provisions 
for granting service connection for a radiogenic diseases 
under 38 C.F.R. § 3.311(b) applicable in this case.

The appellant testified to the effect that her son was 
exposed to radiation while working with high powered radio 
transmitters in service and that this exposure to radiation 
caused the cancer that produced his death, but her statements 
with regard to the veteran's exposure to radiation in service 
are not credible in the absence of service documents or other 
objective evidence to support those statements.  Nor are her 
lay statements with regard to the cause of the veteran's 
squamous cell carcinoma competent evidence with regard to 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The service medical records do not show the presence of 
carcinoma and the post-service medical records do not show 
the presence of squamous cell carcinoma until around 1992.  
The evidence does not link the metastatic squamous cell 
carcinoma that caused the veteran's death to an incident of 
service, including exposure to radiation, or to a service-
connected disability.  The overall evidence reveals that the 
veteran's squamous cell carcinoma of the supraglottic larynx 
and right neck was first found in around 1992, and does not 
show that the veteran's residuals of tonsillitis contributed 
to or had a material influence on the cause of his death.  
The evidence does not show that the veteran had any condition 
related to service that contributed to or materially 
influenced the production of his death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

